ROBERT P. SMITH, Jr., Judge.
It has not been made to appear, on this appeal from summary judgments for defendants Volusia County and Sheriff Duff, that either had a duty as a matter of law to use reasonable care in guarding and restraining violent prisoners transferred under the Baker Act to Halifax Hospital, which was independently operated, nor that there were disputed issues of material fact which might bear upon the existence of such alleged duties. The summary judgments are therefore
AFFIRMED.
MILLS, C. J., and HENRY CLAY MITCHELL, Jr., Associate Judge, concur.